Citation Nr: 0005495	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-29 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for abdominal aortic aneurysm with bilateral iliac artery 
aneurysm and left popliteal aneurysm with aortoiliac bypass, 
left frontal intraparenchymal hematoma with multiple 
intercranial hemorrhages, and status post left frontoparietal 
craniotomy, as a result of medical or surgical treatment by 
the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

By the same rating decision, the RO denied entitlement to 
non-service connected pension and aid and attendance.  The 
veteran filed a timely notice of disagreement in August 1997.  
The RO issued a statement of the case in November 1997.  The 
veteran did not perfect a timely appeal.  By a January 1997 
rating decision, the RO denied reopening a claim of 
entitlement to service connection for a low back injury, 
claimed as fractured lumbar spine injuries.  The veteran was 
notified of the adverse decision that same month.  The 
veteran did not appeal this decision.  These decisions are 
final.  See 38 C.F.R. § 20.302 (1999).  Therefore, these 
issues are not in an appellate status before the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. A history of seizures and current dosing with 
antiepileptic drugs pre-existed VA treatment in May 1996.  

3. An abdominal aortic aneurysm was detected on VA spine 
examination in May 1996.  

4. The veteran was hospitalized in a VA facility on June 5, 
1996 at which time he underwent an aortogram/ angiogram.  

5. The veteran was hospitalized in a VA facility on June 13, 
1996 at which time he underwent an aortoiliac bypass.  

6. The veteran was hospitalized in a VA facility on July 24, 
1996 during which time he received medical and surgical 
treatment for a cerebral hemorrhage.  

7. The veteran was hospitalized in a VA facility on August 
27, 1996 at which time he underwent a left frontal 
craniotomy.  

8. There is no competent medical evidence demonstrating that 
the abdominal aortic aneurysm with bilateral iliac artery 
aneurysm and left popliteal aneurysm with aortoiliac 
bypass, left frontal intraparenchymal hematoma with 
multiple intracranial hemorrhages, and status post left 
frontoparietal craniotomy are the result of the medical or 
surgical treatment administered to the veteran during VA 
hospitalizations in June 1996, July 1996, or August 1996.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for disability resulting from medical or 
surgical treatment by the VA is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts in a notarized statement dated in 
February 1997 that he is entitled to compensation under 
section 1151 based on the fact that during an authorized VA 
examination he was diagnosed as having an aneurysm of the 
aorta and was strongly urged to have surgery to correct the 
problem.  The surgery was performed on June 13, 1996 at a VA 
medical center.  Thereafter, he suffered a cerebral 
hemorrhage.  Brain surgery was done and evidence of past 
bleeds was discovered [relating this finding] to the surgery 
on June 13, 1996.  The veteran asserts that fault is not 
required for him prevail as he sustained injury while in VA 
care.  


Legal Precedent

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated the provisions of 38 C.F.R. § 
3.358(c)(3), a regulation applicable to claims under 38 
U.S.C.A. § 1151.  The Court held that 38 C.F.R. § 3.358(c)(3) 
was inconsistent with the plain meaning of 38 U.S.C.A. § 1151 
[formerly § 351], and that the regulation exceeded the VA's 
authority.  The Court's decision in Gardner was affirmed by 
the United States Court of the Appeals for the Federal 
Circuit (Court of Appeals) in Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993).  The Court of Appeals decision was then 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  See Brown v. Gardner, 115 S. Ct. 552 
(1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.  

Effective October 1, 1997, Section 1151 was amended.  See 38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926 (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  In pertinent part, the amendment inculcated the 
fault or accident requirement contained in the stricken 
version of 38 C.F.R. § 3.358(c) (1994).  

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 was filed in March 
1997, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-21, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is not applicable 
to the veteran's claim.  See also VAOPGCPREC 40-97 (December 
31, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claim 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are 
stated above.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Further regulatory criteria pertinent to this case provide 
that compensation will not be payable under 38 U.S.C.A. § 
1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. § 
3.358 (c)(3) (1999).

While the veteran in this case does not have to show fault or 
negligence in medical treatment, Brown v. Gardner, supra, the 
veteran still has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible or capable of 
substantiation; that is, he must submit competent evidence of 
additional disability which came as the result of the VA 
medical or surgical treatment.  See 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (quoting Murphy, 1 Vet. App. 78, 81 
(1990)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required."  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot met his burden simply by 
presenting lay statement or testimony, because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, to be well-grounded, a claim for compensation benefits 
under 38 U.S.C.A. § 1151 must essentially provide competent 
medical evidence of the existence of two elements:  (1) that 
the veteran suffered an additional disability when his 
condition prior to and after VA hospitalization or treatment 
are compared; and (2) that the additional disability occurred 
as a result of the VA hospitalization, medical or surgical 
treatment.


Medical History

Treatment records from Shawnee Mission Medical Center and Dr. 
Miskew dated in 1980 and 1982 reflect that the veteran 
sustained a head injury in 1972 when a 150 pound set of 
shelves fell on his head.  He was evaluated in 1980 for the 
possibility of cardiac disease.  At that time, the 
electrocardiogram results were within normal limits.  The 
treadmill exercise test was negative.  He denied any chronic 
problems related to his head or abdomen.  He denied any 
cardiovascular problems.  These records were considered in 
the 1983 Social Security Administration determination (SSA).  

Other evidence associated with the 1983 SSA determination 
reflects that the veteran presented with symptoms of 
persistent dizziness with blacking out in 1982 among other 
findings.  The SSA determination of record addresses an 
August 1983 report from Dr. B. Kwasman which reflects that 
the veteran had a history of positional dizziness and this 
was attributed to the possibility of some vertebral artery 
insufficiency secondary to cervical disease and surgical 
treatment.  The SSA determination reflects that the evidence 
before it confirms severe impairment of cervical spine and 
vertebral artery insufficiency.  

VA treatment records dated in May 1996 consists of a VA 
examination for an unrelated condition and outpatient 
records.  The VA examination reflects that the veteran may 
have had some seizure activity because he medicates with 
Dilantin and Phenobarbital.  The examiner noted that the 
veteran was a little vague about this.  The diagnostic 
impressions included, inter alia, aneurysm of abdominal aorta 
being investigated.  The May 1996 lumbosacral spine x-rays 
reflect abdominal aorta calcified with an aneurysm seen.  An 
outpatient encounter record reflects asymptomatic abdominal 
aortic aneurysm and seizure disorder, partial complex.  An 
ultrasound of the abdomen reflects a large abdominal aortic 
aneurysm with a circumferential thrombus within the aneurysm.  
The aneurysm extended to the right common iliac artery.  The 
impression was abdominal aortic aneurysm.  

VA treatment records dated on June 4-6, 1996 in preparation 
for corrective surgery include a neurology consultation, 
radiologist reports, and a cardiovascular clinic note.  The 
neurology consultation reflects abdominal aortic aneurysm, 
episode of "diabetic coma" 3 years ago, and started on 
Phenobarbital and Dilantin.  It was noted that the records of 
the initial event must be evaluated to determine if the 
veteran indeed has a seizure disorder and / or needs 
antiepileptic drugs.  A subsequent neurology entry note 
reflects that the electroencephalogram (EEG) showed mild left 
temporal slowing and no epileptiform discharges.  The note 
adds that the records from St. Joseph's reflect a normal EEG, 
computerized axial tomography (CAT) scan, and magnetic 
resonance imaging (MRI) except for some deep white matter 
ischemic changes "DWMI" of the brain.  The neurologist 
noted that it was unclear why the veteran was ever started on 
Phenobarbital and Dilantin.  The veteran gave informed 
consent for an angio extremity bilateral "S&I" - 
arteriogram and aortogram - after a full explanation of the 
procedure, the risks, and the benefits.  The veteran's 
questions and concerns were answered.  Radiologist entries 
reflect that the aortogram demonstrated atherosclerotic 
changes of the aorta, as well as an infra-renal abdominal 
aortic aneurysm, which extended down into the proximal iliac 
arteries.  Images were obtained of the thighs and of the 
knees due to the bounding pulses palpated in the popliteal 
arteries bilaterally.  The impression was infra-renal aortic 
aneurysm, extensive of aneurysm into the proximal iliac 
arteries bilaterally, and small aneurysm of the left 
popliteal artery.  The patient tolerated the procedure well, 
and was discharged from the angiographic suite in stable 
position.  The progress note reflects no immediate 
complication.  

On June 11, 1996, the cardiovascular clinic cleared the 
veteran for surgery.  A VA entry reflects peripheral vascular 
disease and abdominal aortic aneurysm.  

On June 12, 1996, the veteran gave informed consent for the 
repair of the abdominal aortic aneurysm with graft and bypass 
from aorta to iliac or femoral arteries.  The signed consent 
reflects that the physician counseled the veteran as to the 
nature of the proposed procedures, the attendant risks 
involved, and the expected results.  The consent bears a 
handwritten note that reflects risks - bleeding, infection, 
myocardial infarction, stroke, death, injury to bowel, 
embolism, and impotence.  The plan was aortobiiliac versus 
arteriobifemoral bypass.  A progress note dated for the same 
date reflects that the veteran was cleared for surgery by 
cardiology and neurology noting a history of diabetes 
mellitus and that the seizure medications would be 
discontinued in the future.  The risks were discussed to 
include bleeding, infection, myocardial infarction, stroke, 
other [vasculitis] risks, blood transfusion, loss of sexual 
function, and paralysis.  The note reflects that the risks 
were accepted and that questions were answered.  That same 
day, consent for blood transfusions was obtained. 

On June 13, 1996, an aortobiiliac bypass - artery bypass 
graft was performed.  For the procedure, intravenous access 
was attained without complications.  The postoperative 
diagnoses were abdominal aortic aneurysm and bilateral iliac 
artery aneurysms.  The veteran tolerated the procedure and 
went to the recovery room in stable condition.  Thereafter, 
he was transferred to the post anesthesia care unit and then 
the surgical intensive care unit.  The veteran was evaluated 
as neurologically intact and hemodynamically stable.  While 
in the surgical intensive care unit, the veteran's blood 
pressure was elevated.  The elevation was treated with 
nitroglycerin.  Bilateral pulses in the feet were palpable.  
The note reflects that a Swan-Ganz catheter had been 
exchanged for the central venous catheter/ placement and the 
tip was in good position at the cavo-atrial junction.  The 
pathology report of the aortic plaque reflects calcific 
atherosclerosis and mural thrombus.  

On June 14, the right internal jugular catheter was changed 
to a double lumen catheter.  The procedure was done without 
complications.  The record reflects a past medical history 
"?" seizure disorder.  His current medications included 
Glyburide, potassium chloride, as well as Dilantin and 
Phenobarbital for 3 years.  The nurses notes reflect palpable 
pulses, hemodynamically stable, afebrile, extremities warm, 
no evidence of congestive heart failure, and no peripheral 
edema.  The veteran progressed to the step down unit on June 
15, 1996.  On transfer, his condition was characterized as 
stable and in good physical status with pulses present to all 
extremities.  His blood pressure and heart rate were stable.  
Vascular checks revealed no impairment.  The sensory neural 
checks reflected that the veteran was alert and oriented.  On 
June 17, 1996, the abdominal incision was healing normally.  
He was able to walk about unassisted and was assisted 
minimally with care.  He was transferred out of the unit for 
the next level of care.  The veteran's physical status was 
stable.  The pedal pulses were present.  The incision with 
staples was clean, dry, and intact.  The scrotal area was 
slightly swollen.  On June 18, 1996, the veteran was 
discharged home with staples.  He tolerated a regular diet.  
He felt well.  He was afebrile and his vital signs were 
stable.  The discharge summary reflects that the 
intraoperative course was uneventful.  The central line was 
discontinued on postoperative day #4, prior to his transfer 
out of the unit, without signs of infection.

A July 18, 1996 VA entry reflects a pre-operative evaluation 
for abdominal aortic aneurysm and that the veteran medicated 
with antiepileptic drugs with no real seizure history.  The 
veteran denied any seizures in 1993 or since.  The CAT scan, 
EEG, and MRI in 1993 were normal.  A current EEG showed left 
temporal intermittent theta seizures.  The plan consisted of 
a sleep deprived EEG and consider tapering of antiepileptic 
drugs after surgery.  

In brief, VA treatment records dated for the period of July 
24 to August 8, 1996 reflect that the veteran was admitted 
for right frontal hemorrhage.  On admission, the differential 
diagnoses reflected post vascular surgery hypertension, 
amyloid angiopathy, atriovenous malformation, and aneurysm 
are unlikely but cannot be ruled out.  The post EEG 
impression was abnormal EEG due to right hemisphere 
delta/theta slowing and frontotemporal preponderance with 
some sharpish morphology.  The EEG changes suggest a new 
onset right frontotemporal structural lesion, which was not 
present on the June 5, 1996 EEG.  Acute cerebrovascular 
insult, focal abscess, and complicated migraine were some 
possibilities.  The July 24, 1996 CAT scan reflects new 
change of EEG (since June 5, 1996) which shows right 
hemispheric slowing and evaluation for infarct versus lesion.  
The test result reflects enlargement of the ventricles and 
sulci, consistent with atrophy.  The impression was 
intraparenchymal hemorrhage in the right frontal lobe with 
very minimal subfalcine herniation and mass effect on the 
right frontal horn.  The etiology was broad, but included 
amyloid angiopathy, underlying atriovenous malformation, or 
hypertension.  Clinical correlation was recommended.  A 
neurology note reflects that the clinical and CT findings 
were discussed with the patient and his wife.  The 
neurologist explained the need for surgery if the clinical 
conditions worsen or bleeding occurs.  A July 24, 1996 
nursing admission/patient care plan reflects triple abdominal 
aortic aneurysm with femoral popliteal bypass as significant 
past medical history.  

A July 25, 1996 neurology note reflects new right 
orbitofrontal hematoma, - possible [lobar] hemorrhage versus 
hemorrhagic infarct, atriovenous malformation or tumor bleed.  
The nurses notes reflect that the veteran was oriented x 3.  
Magnetic resonance angiography (MRA) of the head and neck 
performed on July 25, 1996 reflects a right frontal lobe 
intracerebral hematoma with surrounding edema.  The 
radiologist suspected that this was a spontaneous 
intracerebral hematoma, perhaps related to amyloid 
angiopathy.  He could not completely exclude an underlying 
tumor, although he saw no evidence of the same.  The MRA 
itself confirmed the MRI finding of no significant 
abnormality of the major intracranial vessels.  Also noted 
are some periventricular deep white matter ischemic changes 
(DWMI).  There was no hydrocephalus.  The impression was 
right frontal lobe intracerebral hematoma with surrounding 
edema.  

On July 26, 1996, the veteran was transferred from the step 
down unit to 3 East.  His physical status was good and his 
psychological status was normal.  A July 27,1996 entry 
reflects an assessment of concussion versus hypertensive 
hemorrhage, concussion versus mycotic aneurysm, or concussion 
versus tumor.  The "spect" brain imaging performed on July 
29, 1996 refects a 73-year-old man with right frontal 
intracerebral hemorrhage who presented with acute onset of a 
delusional state.  The impression was non-perfusion of most 
of the anterior right frontal lobe, consistent with a recent 
vascular lesion - history of recent intracerebral bleed.  On 
August 1, 1996, the progress note reflects slowly resolving 
right frontal hematoma on CAT scan.  In pertinent part, the 
August 1996 discharge summary reflects that the veteran was 
admitted with a two-day history of headache and change in his 
mental status.  The veteran was followed up in the neurology 
clinic with an EEG showing intermittent left [sided] slowing.  
A subsequent EEG showed left temporofrontal slowing.  A CAT 
scan showed a right-sided frontal hemorrhage.  An EEG was 
consistent with right frontotemporal slowing.  The diagnosis 
was right frontal hemorrhage, which was thought to be 
aneurysm, atriovenous malformation, or tumor, or heredity to 
hypertension or amyloid angiopathy.  A Spect Scan was done 
which was consistent with vascular lesion.  Neurosurgery was 
consulted.  At that point, the veteran was considered to be 
stable and had no need for surgery.  The veteran was 
discharged home with a diagnosis of right frontal hemorrhage.  

VA treatment records dated from August 25 to September 12, 
1996 reflect that the 73 year old with non insulin dependent 
diabetes mellitus and a history of prior right frontal 
hemorrhage (July 25, 1996) and aortoiliac bypass (June 13, 
1966) came to the emergency room tonight for "?" seizures.  
The veteran fell and hit his head on the wall without loss of 
consciousness, no confusion, no syncope, "?" weakness, and 
"?" mild headache.  According to the family, the wall was 
damaged in the fall.  Before the episode, the veteran said 
his left side started shaking - "?" seizures without loss 
of consciousness.  His blood sugar, checked by the emergency 
medical technician, was 47 and maybe related to the fall.  An 
initial diagnostic impression included subarachnoid 
hemorrhage, traumatic, mild and maybe superimposed on amyloid 
angiopathy.  The records reflect that seizures have been 
present for years and have been treated with Dilantin.  He 
was in the process of weaning off anticonvulsants with EEGs.  
The EEG showed slowing.  The CAT scan showed a large right 
frontal bleed with the veteran acting lobotomized.  The 
veteran was doing well improving from the bleed when he fell.  
The neurology admission note reflects history of right 
frontal bleed discharged recently from the neurology service.  
The assessment was "?" seizure, possibly hypoglycemic, and 
small subarachnoid hemorrhage secondary to trauma/ amyloid 
angiopathy.  The present CAT scan showed right frontal edema 
and resolving hemorrhage.  The impression was cluster 
cerebral bleed, "??" of amyloid but multiple small new 
densities - 1) "Ca" meningitis; 2) infection subacute/ 
chronic [   ], lupus erythematosus, crypto; or 3) metastases 
- "?" vasculitis.  The neurologist doubted falcine lesion 
secondary to trauma.  The head CAT scan showed right frontal 
hypodensity and vertex subarachnoid hemorrhage, mild.  
Neurosurgery was consulted for blood-like densities on the 
brain convexity that were compatible with subarachnoid 
hemorrhage (traumatic"?").  The assessment reflects most 
likely traumatic subarachnoid hemorrhage and high attenuation 
lesion must be ruled out - (melanoma metastases "?") and 
ischemic spells "?".  The nursing admission assessment 
reflects that the admitting diagnosis was seizure disorder.  
The veteran was self-care, alert, and oriented.  

The August 26, 1996 preoperative diagnosis was intercranial 
hemorrhage with craniectomy for evacuation of intracerebral 
hematoma - open skull drainage.  The physician discussed the 
risk and benefits of this procedure with the veteran's wife.  
Complications are (but not limited to): rebleeding, 
cerebrospinal fluid leak, meningitis, worsening stroke, 
intractable seizures, coma, and death.  The veteran's wife 
voiced understanding and agreed to proceed with surgery, as 
the veteran was unable to respond.  The neurology 
preoperative note dated August 27, 1996 reflects that the 
veteran deteriorated during the night.  The objective 
findings included a large intracranial hematoma left frontal 
in or near the motor strip on CAT scan.  The plan included 
evacuation of the intracranial hematoma.  The post surgical 
diagnosis was left frontoparietal craniotomy, evacuation of 
left fronto parietal intracerebral hematoma.  An August 27, 
1996 CAT scan of the head without contrast reflects a focal 
area of low density within the deep white matter region of 
the right frontal lobe, which extends into the U fibers, and 
spares the cortex, which most likely represents possible 
prior trauma to this area versus severe microangiopathic 
ischemic changes.  The diagnostic impressions included inter 
alia large multifocal intraparenchymal hemorrhage noted 
within the left frontal lobe and microangiopathic ischemic 
changes versus old contusion to the region of the right lobe.  
He had an episode of seizures on the right side.  An August 
27, 1996 pathology report of the hematoma reflects hemorrhage 
and fragments of the brain parenchyma with necrosis, multiple 
vascular structures with amyloid deposition, and negative for 
neoplasm.  On August 29, 1996, a three vessel cerebral 
angiogram to rule out atriovenous malformation or 
arteriovenous fistula was negative.  Notes associated with 
the cerebral angiogram reflect that the medical records were 
reviewed by the radiologist.  The pertinent medical history 
noted aortic aneurysm with occlusive aortoiliac disease and 
aortoiliac bypass on June 13, 1996, and status post 
intracranial hematoma.  

A progress note associated with an August 1996 CAT scan 
reflects the new hematomas in and remote to the areas of 
surgery raise the possibility of multiple embolic phenomenon 
or amyloid angiopathy or vasculitis "?".  The 
hematology/oncology note reflects in relevant part that there 
was no apparent bleeding problem in the past.  There was no 
bruising or bleeding from any site.  The veteran had no 
evidence of a coagulopathy.  The physician noted that this 
assessment was based on the available information.  The 
intracranial hemorrhage was probably related to trauma and 
probably aggravated by aspirin, which affected platelet 
function.  The hematologist added that low-grade partial 
thromboplastin time (PTT) is seen in low grade disseminated 
intravascular coagulation (DIC) as seen in patients with 
vascular problems.  The veteran has no evidence of 
dysproteinemia, which could also cause a bleeding problem by 
affecting platelet function.  At this point, if further 
explanation for the bleeding were to be sought aside from 
trauma, the examiner would look for vascular causes as being 
worked up at present.  A September 1996 addendum reflects 
status post spontaneous bleeds in the brain.  The evacuation 
of the bleed was followed by another spontaneous bleed.  The 
pathology report indicates amyloid deposits consistent with 
bleeding problem.  

Briefly, the discharge summary for the August 25, 1996 to 
September 12, 1996 admission reflects that the veteran's wife 
gave informed consent for cerebral angiography with the risks 
being stroke, bleeding, infection, loss of limb, and mechanic 
tube/catheter problems, as well as the consent for 
transfusion of blood or blood products with the risks being 
immediate or delayed destruction of red blood cells, blood 
clotting problems, and allergic reactions.  Infrequently, 
there can be transmission of viruses such as, but not limited 
to, aids and hepatitis.  Rarely, kidney failure and death can 
occur.  She also signed for lumbar puncture and left frontal-
parietal craniotomy, evacuation of hematoma with the risk of 
bleeding, infection, cerebrospinal fluid, stroke, coma, 
paralysis, death, non improvement, and another procedure.  He 
underwent a left frontal craniotomy with evacuation of 
intracerebral hematoma in August 1996.

VA treatment records reflect that the veteran was transferred 
to the VA nursing home care unit in September where he 
resided until December 1996.  In September 1996, the 
impression was multiple intracranial hemorrhages due to 
amyloid angiopathy.  An October 1996 neurology note reflects 
by history that the amyloid component was proven in August 
1996 by biopsy.  An October 1996 CAT scan without contrast 
reflects left frontal and right temporal hematoma.  There was 
residual vasogenic edema within the white matter of the 
frontal lobes bilaterally, as well as within the right 
posterotemporal lobe.  The impression was interval resolution 
of the intraparenchymal hematomas, residual vasogenic edema, 
and interval resolution of the intraparenchymal air within 
the left frontal lobe.  The veteran sustained a new left 
temporal hematoma in November with seizure activity.  The 
family was informed that he would continue to have 
hemorrhages.  CAT scans of the head dated in November 1996 
reflect amyloid angiopathy, multiple intracranial hemorrhages 
(left temporal lobe most recent) with progressive weakness, 
and rule out increasing edema versus new bleed.  The clinical 
findings reflect extensive damage to both cerebral 
hemispheres due to prior intracerebral hematoma secondary to 
amyloid angiopathy.  The impression included inter alia new 
focal parenchymal hemorrhage in the periphery of the left 
temporal lobe, most likely secondary to amyloid angiopathy.  
A December 1996 CAT scan of the head without contrast 
reflects patient with history of four previous intracranial 
hemorrhages, presumed to be related to amyloid angiopathy.  
The examiner noted that no acute hemorrhage or infarct was 
identified without evidence of any other acute intracranial 
abnormalities noting prior intracerebral hemorrhages, as well 
as multi foci of encephalomalacia.  The impression was no CAT 
scan evidence of an acute intracranial process.  

VA treatment records reflect that the veteran was admitted 
for a urinary tract infection and Phenytoin toxicity on 
February 3, 1997.  The admitting note reflects multi infarct 
dementia.  Progress notes dated between February 7 - 9 
reflect inter alia multiple intracranial hemorrhages 
secondary to amyloid angiopathy, multiple hemorrhagic strokes 
secondary to amyloid angiopathy, and amyloid angiopathy.  The 
discharge summary reflects that the veteran never had a 
documented history of a seizure disorder.  The veteran was 
discharged on February 10, 1997 with a diagnosis of history 
of multiple intercranial hemorrhages, probably secondary to 
amyloid angiopathy.  

A February 1997 VA medical statement reflects that the 
veteran suffers from an irreversible condition that renders 
him incapable of making decisions concerning self-care and 
financial issues.  

A private medical statement from the Villa Campana Health 
Center dated in February 1997 reflects a readmission.  The 
diagnoses included cerebral hemorrhage, craniotomy, dementia, 
dysphagia, and abdominal aortic aneurysm. 

VA treatment records dated February 19 to February 20, 1997 
reflect diagnoses of late effect cerebrovascular disease and 
a history of multiple intracranial hemorrhages secondary to 
amyloid angiopathy, among others.  On this admission, the 
veteran underwent a GI upper endoscopy with percutaneous 
endoscopic gastrostomy (PEG).  The veteran's wife gave 
informed consent with knowledge of the risks of bleeding, 
perforation, and infection.  

A VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, completed by a 
VA physician and dated in February 1997 reflects that the 
veteran is unable to perform his activities of daily living.  
On examination, the veteran was confused.  The VA physician 
noted that the veteran has had multiple intracranial 
hemorrhages (right and left frontal lobes) secondary to 
amyloid angiopathy.  He is not physically challenged but is 
unable to care for himself due to severe frontal lobe 
effects.  Because of the veteran's frontal lobe damage, he is 
incoherent.  He is unable to ambulate or initiate self-care.  
He is unable to walk without the assistance of another.  The 
diagnosis was status post bifrontal intracranial hemorrhage 
secondary to amyloid angiopathy. 

An August 1997 medical statement from Villa Campana 
Healthcare reflects diagnoses of cerebral hemorrhage, 
dementia, and dysphagia.  The veteran's prognosis is 
undetermined with the above diagnoses.  

A private medical statement from Dr. H. Kohl dated in 
September 1998 reflects that the veteran was confined to 
Valley Health Care, a nursing facility in Arizona.  The 
veteran has a history of recurrent cerebral hemorrhages and 
has recently had two seizures.  The seizures are a new 
symptom.  The veteran is gradually but progressively becoming 
weaker and steadily requires an increasing level of care.  
The physician opined that the veteran would require continued 
nursing home care for the foreseeable future.  Nursing home 
treatment notes reflect that the veteran had a grand mal 
seizure of 3-5 minutes duration in July 1998 and another 
seizure of 30 seconds duration in September 1998.  


Legal Analysis

The veteran contends, in substance, that he suffered left 
frontal intraparenchymal hematoma with multiple intercranial 
hemorrhages, status post left frontoparietal craniotomy, and 
seizures as a result of surgery to correct an abdominal 
aortic aneurysm, bilateral iliac artery aneurysm, and left 
popliteal aneurysm performed in June 1996.  

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.  However, the veteran must present a well-
grounded claim of entitlement.  That is, competent medical 
evidence of the existence of two elements:  (1) that the 
veteran suffered an additional disability when his condition 
prior to and after VA hospitalization or treatment are 
compared; and (2) that the additional disability occurred as 
a result of the VA hospitalization, or medical or surgical 
treatment.

The Board has reviewed the evidence related to the veteran's 
VA medical and surgical treatment from May 1996 to September 
1998 and determines that the veteran has not presented a 
well-grounded claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for left frontal intraparenchymal 
hematoma with multiple intercranial hemorrhages, status post 
left frontoparietal craniotomy, and seizures as a result of 
the abdominal aortic aneurysm with bilateral iliac artery 
aneurysm and left popliteal aneurysm with aortoiliac bypass 
at the Department of Veterans Affairs.  While the veteran 
presents with additional disability, the evidence of record 
does not relate the veteran's present physical or mental 
condition to any of the hospitalizations, or medical or 
surgical procedures he or his attorney in fact consented to, 
specifically: a diagnostic procedure (lumbosacral spine films 
that show a calcified abdominal aorta with an aneurysm) on 
May 13, 1996; a subsequent diagnostic surgical procedure (an 
arteriogram and an angiogram) on June 5, 1996; surgical 
treatment (aortoiliac bypass) on June 13, 1996; and surgical 
treatment (craniotomy) on August 27, 1996.  

At the outset, the claims folder reflects that the abdominal 
aortic aneurysm was an incidental finding on VA spine 
examination in May 1996.  Thereafter, in June 1996, the 
veteran gave informed consent for an angiogram and aortogram 
with anesthesia.  The veteran was given a full explanation of 
the procedure, its risks and benefits.  The post operative 
notes reflect that the veteran tolerated the procedure well, 
and was discharged from the angiographic suite in stable 
position with no immediate complications.  The diagnoses 
reflected mild iliac aneurysm, occlusive aortoiliac disease, 
and left popliteal arterial aneurysm.  The neurology note 
reflects that the EEG showed mild left temporal slowing, no 
epileptiform discharges, and that the treatment records from 
St. Joseph's noted deep white matter ischemia.  

Prior to the aortoiliac artery bypass on June 13, 1996, the 
veteran gave informed consent for repair of the abdominal 
aortic aneurysm with graft and bypass from the aorta to iliac 
or femoral arteries.  The signed consent reflects that the 
physician counseled the veteran on the proposed procedures, 
the attendant risks involved, and the expected results.  The 
risks were bleeding, infection, myocardial infarction, 
stroke, death, injury to bowel, embolism, blood transfusion, 
impotence, paralysis, and other [vasculitis] risks.  The 
veteran has not asserted that the risks of surgery were not 
disclosed.  

The Board emphasizes that prior to undergoing the aortoiliac 
bypass in June 1996 that a "?" seizure disorder and deep 
white matter ischemic changes of the brain pre-existed 
medical and surgical treatment.  Furthermore, the evidence 
reflects that the veteran was medicated with antiepileptic 
drugs for three years, that the veteran was diagnosed as 
having vertebral artery insufficiency in 1983, and that the 
veteran had sustained a head injury in 1972.  Likewise, the 
Board notes that on at least two occasions, the veteran's 
"?" seizure activity was linked to his diabetes mellitus, 
though not documented as such.  The Board observes that while 
the veteran's cerebrovascular condition bore multiple 
differential diagnoses until recently, the evidence of record 
dated in 1997 tends to attribute the cerebral hemorrhages to 
amyloid angiopathy.  The Board stresses that the existence of 
the amyloid angiopathy has not been attributed to any of the 
VA medical or surgical procedures accorded the veteran in 
1996, specifically, the aortoiliac bypass on June 13, 1996.  

Further, none of the medical data indicates that the veteran 
sustained injury during or as a result of any of the medical 
or surgical procedures performed in May or June of 1996, as 
demonstrated by the operative and post-operative reports.  
The medical evidence dated between July 1996 and September 
1998 does not identify any of the claimed ailments (i.e., 
multiple intercranial hemorrhages, craniotomy, and seizures) 
as residuals of the aortoiliac bypass, or as being medically 
linked to any of the medical or surgical procedures performed 
in May or June 1996.  Simply, the case file is silent as to a 
medical opinion that relates the left frontal 
intraparenchymal hematoma with multiple intercranial 
hemorrhages, status post left frontoparietal craniotomy, or 
seizures to the aortoiliac bypass surgery that would 
establish a nexus under 38 U.S.C.A. § 1151.  At this 
juncture, the Board stresses that the abdominal aortic 
aneurysm, the bilateral iliac artery aneurysm, and the left 
popliteal artery aneurysm pre-existed VA medical and surgical 
intervention and have not been shown to have been aggravated, 
but resolved with VA treatment.  

Thus, based on the pertinent medical evidence of record, 
there is no medical conclusion that: (1) the abdominal aortic 
aneurysm with bilateral iliac artery aneurysm and left 
popliteal aneurysm was due to VA medical or surgical 
treatment; or (2) that the left frontal intraparenchymal 
hematoma with multiple intercranial hemorrhages, status post 
left frontoparietal craniotomy, seizures, or any purported 
residuals of the aortoiliac bypass surgery are related to the 
VA hospitalization, or medical or surgical treatment between 
May 1996 and September 1998.  

The Court has held in King v. Brown, 5 Vet. App. 19 (1993), 
that "evidentiary assertions [by the veteran and lay party] 
must be accepted as true for the purpose of determining 
whether the claim is well-grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  Id. at 21.  In this case, the 
evidentiary assertions by the veteran as to the claim for 
compensation benefits pursuant to section 1151 is beyond the 
competence of the person making the assertions, as will be 
explained.  

The veteran has not provided any medical evidence, except for 
his bare allegations, that his cerebrovascular manifestations 
are due to VA surgical treatment rendered in June 1996.  
Neither the veteran or his wife are medically trained and are 
not qualified to render such a medical opinion that the 
ailments he currently manifests are etiologically related to 
VA hospitalization, medical or surgical care.  As such, their 
lay statements alone are not competent evidence as to medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 463 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
there is no medical evidence which indicates that the 
purported residuals are a result of VA surgery for the 
abdominal aortic aneurysm, bilateral iliac artery aneurysm, 
and left popliteal aneurysm in June 1996.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In the absence of competent 
evidence that tends to link the left frontal intraparenchymal 
hematoma with multiple intercranial hemorrhages, status post 
left frontoparietal craniotomy, or seizures to the aortoiliac 
bypass surgery and any claimed residuals resulting therefrom 
to the VA medical or surgical treatment of June 1996, the 
veteran's claim of entitlement to compensation benefits for 
aortoiliac bypass surgery pursuant to 38 U.S.C.A. § 1151 is 
not well-grounded and must be denied.  See Jimison v. West, 
13 Vet. App. 75 (1999); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for abdominal aortic aneurysm with bilateral iliac 
artery aneurysm and left popliteal aneurysm with aortoiliac 
bypass, left frontal intraparenchymal hematoma with multiple 
intercranial hemorrhages, and status post left frontoparietal 
craniotomy, as a result of medical or surgical treatment by 
the VA, is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

